 Case 2:19-cv-06338-SVW-JEM Document 22 Filed 02/24/20 Page 1 of 1 Page ID #:230

                                  UNITED STATES DISTRICT COURT
                                 CENTRAL DISTRICT OF CALIFORNIA

                                          CIVIL MINUTES - GENERAL
 Case No.          2:19-cv-06338-SVW-JEM                                         Date   February 24, 2020
 Title             Nora Phillips et al v. United States Customs and Border Protection et al




 Present: The Honorable           STEPHEN V. WILSON, U.S. DISTRICT JUDGE
                 Paul M. Cruz                             Katherine Stride
                 Deputy Clerk                        Court Reporter / Recorder                  Tape No.
                Attorneys Present for Plaintiffs:                   Attorneys Present for Defendants:
                     Mohammad K. Tajsar                                      Robert M. Norway
 Proceedings:                 [18] MOTION to Dismiss Plaintiffs' Second Claim and Request for
                              Prospective Injunctive Relief filed by Defendants


         Hearing held. The motion is submitted. Order to issue.




                                                                                                 :      53
                                                               Initials of Preparer           PMC
CV-90 (06/04)                                  CIVIL MINUTES - GENERAL                                  Page 1 of 1
